Case 1:19-cv-08141-AKH Do writettts33 Filed 04/17/20 Page 1 of 3

i

  

THE CITY OF NEW YorRK

JAMES E. JOHNSON LAW DEPARTMENT
Corporation Counsel BRIAN ZAPERT
F n Counse 100 CHURCH STREET Senior Counsel
NEW YORK, NY 10007 Phone: (212) 356-2354

Fax: (212) 356-3509
bzapert@law.nyc.gov

April 17, 2020

 

BY ECF a a ae Ay D4 f OVCLL
Honorable Judge Hellerstein T 120 a UXHASIM) (} The Meef e SCot 1
United States District Judge Fok arn fAtA Th tle sh lec ft 7
United States District Court OladiMé : q wae td _/ rs EU 17, Pe } - i
Southern District of New York 7 istovel(Y Dittnwia tO ! meee oy eC ; O,
500 Pear! Street Y . ss 4, oY - i; 4) fj yy ey Le fiCX& | | xy AM 4. TO

New York, NY 10007 The Next SAMud COVE nn J

ane [| | ZOZO CC HOG OF '
Re: — Aliyah Baker v. the City of New York et al,

19 Civ.814] (AKH) . Mr ae
Your Honor: / - I 9 -9A ZO
Je

I am the attorney in the office of James E. Johnson, Corporation Counsel of the City of
New York, assigned to the defense of the above referenced matter. Defendants City, Licata,
Hinton, Tibbal, Torres, and Tulovic respectfully request that the Court stay the present civil
proceeding in its entirety for ninety (90) days in light of the recent developments surrounding the
COVID-19 pandemic. Plaintiff objects to a 90-day stay, but consents to a 90 day extension of the
fact discovery deadline which is set to close on May 1, 2020.

 

By way of background, plaintiff's claims arose on June 3 2018, when the named
defendants responded to a domestic incident report filed by plaintiffs husband. Plaintiff is
alleging federal claims of false arrest, unreasonable seizure, excessive force, failure to intervene,
and malicious prosecution. Plaintiff is alleging state law claims of assault, battery, false arrest,
negligent hiring, training and supervision.

As the Court is aware, the country is currently grappling with the COVID-19, or
coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
In a state of emergency because of the rapidly developing pandemic situation. On March 13,
2020, Mayor Bill de Blasio followed suit, and declared New York City to be in a state of
emergency as well.

That same day, the United States District Court for the Southern District of New York
(“Southern District”) issued Standing Order 20 MISC 138, which encouraged individual judges
to conduct court proceedings by phone and video conferencing where practicable. Also on
Case 1:19-cv-08141-AKH Document 34 Filed 04/20/20 Page 2 of 3

Case 1:19-cv-08141-AKH Document 33 Filed 04/17/20 Page 2 of 3

March 13, 2020, the Southern District issued Standing Order 20 MISC 015, which suspended
and tolled service of process requirements and deadlines. On March 16, 2020, the Southern
District issued a Revised Standing Order that further limited access to courthouses. |

On March 20, 2020, Governor Andrew Cuomo issued an executive order mandating that
all non-essential businesses in New York State close, and that New York residents stay inside
their homes unless participating in an essential activity. Also on March 20, 2020, the Southern
District issued a memorandum to the Bar that set forth additional emergency protocols, including
limitations on courtroom use and operations for both criminal and civil matters.| To comply
with Governor Cuomo’s latest executive order, and in light of pronouncements from other
governmental and judicial officials, expert recommendations, and the further spread of COVID-

19, the New York City Law Department is requiring that the vast majority of its employees work
from home.

Of course, working from home creates a number of challenges that directly impact
litigation. For example, although most communication may be exchanged through the use of
ECF or email, some correspondence, particularly correspondence pertaining to discovery, still
requires the use of regular mail. Defendants are not physically present to receive mail sent to the
office, and therefore are unable to reliably receive correspondence from plaintiff. Plaintiff
proposes that the parties exchange correspondence and discovery requests via email instead of
regular mail during this time. This is not a particularly complex matter that will require
thousands of pages of documents. Plaintiff anticipates that the outstanding document discovery
can be accomplished via email and document exchange platforms that are available to the City
and plaintiff's counsel.

Working from home also creates complications in regards to coordinating and taking
depositions. First, the logistical challenges of arranging for remote depositions are always
significant, and are further exacerbated by the added difficulty of having multiple parties join
remotely from multiple locations, as well as the added difficulty of managing parties’ different
technological capabilities. Second, preparing witnesses for depositions remotely is also
logistically challenging, particularly when it comes to the review of documents, many of which
may not be saved in formats that are easily shared via electronic means, and conferring on
matters of privilege. Third, as all police officers have been mobilized to patrols and other
essential matters during this state of emergency, their availability to appear at a deposition is
significantly reduced. And, even if officers are available, they must be on duty to sit for a
deposition, and may be restricted to appearing from police precincts. This raises additional
concerns with respect to the use of a camera or video at that location, including concerns
regarding the privacy of arrestees and victims who may be present: viewing privileged and
confidential material in such a public location; and interference from telephones, radios, and
other background noise inherent to that setting. Moreover, conducting a deposition remotely
simply fails to be an adequate substitute for an in-person deposition; courts in this Circuit have
repeatedly recognized that “an in-person deposition is also preferable in terms of ensuring the
accuracy of the depositions and interpretations” of testimony, Memory Film Prods. v. Makara.
No. 05 Civ. 3735, 2007 U.S. Dist. LEXIS 34110, at *10 (E.D.N.Y. May 9, 2007), and is not a
solution when “testimony is being preserved for trial,” as “it is important to have counsel present
so that the examination most closely approximates that which would occur in the courtroom.” Jn

f
tN
'

 

 
Case 1:19-cv-08141-AKH Documen t34 Filed 04/20/20 Page 3 of 3

Case 1:19-cv-08141-AKH Document 33 Filed 04/17/20 Page 3 of 3

re Fosamax Prods. Liab. Litig., 06 MD 1789 (JFK) (JCF), 2009 U.S. Dist. LEXIS 27209, at *30
(S.D.N.Y. Mar. 4, 2009) (collecting cases): see also Gagasoules vy. MBF Leasing LLC, 08 Civ.
2409 (ADS) (ARL), 2009 U.S. Dist. LEXIS 119001 (E.D.N.Y. Dec. 22, 2009) (finding remote
deposition unfeasible given “legitimate concern about viewing the plaintiffs’ demeanor”); see
also Petaway v. Osden, 17 Civ. 0004 (VAB), 2018 U.S. Dist. LEXIS 36484, at *9 (D. Conn.
Mar. 5, 2018) (remote deposition insufficient where plaintiff's credibility played essential role in
the case”). Plaintiff consents to holding depositions that cannot be held remotely after the state

of emergency has been lifted, however, objects to an across the board 90-day stay of all
proceedings,

As another example, working from home creates accessibility problems in regards to
documents and files. Although some documents can be easily accessed remotely by electronic
means, many documents cannot be so accessed, because of variables such as format or size. This
inaccessibility prevents defendants from having all the information necessary to, inter alia, fully
ASSESS Cases, respond to plaintiff's demands, and otherwise conduct regular business.

Finally, the agencies defendants must regularly communicate and coordinate with, e.g.,
the New York City Police Department (“NYPD”), are facing these same communication and
access challenges as they pursue compliance with Governor Cuomo’s executive order and seek
to protect the health and safety of the individuals in their organizations. These challenges have
already made the fulfillment of document and information requests delayed or impracticable.
Such delays and problems are expected to continue until individuals are allowed to return to their
offices.

For the reasons set forth above, this Office respectfully requests that the Court grant a
stay of the instant litigation for ninety (90) days in light of the developing situation surrounding
COVID-19. This will give this Office the time and opportunity needed to adjust to these new
circumstances.

Thank you for your consideration.

Respectfully submitted,

Briow Zapertis/

Brian Zapert
Senior Counsel

Ce: BY ECF
Romano & Kuan, LLP
Attorneys for Plaintiff

 

 
